TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 27, 2013



                                     NO. 03-12-00108-CV


                                   Charles Norris, Appellant

                                                v.

                                  Melissa M. Norris, Appellee




       APPEAL FROM 395TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the district court’s

order: IT IS THEREFORE considered, adjudged and ordered that the order of the district court

is in all things affirmed. It is FURTHER ordered that the appellant pay all costs relating to this

appeal, both in this Court and the court below; and that this decision be certified below for

observance.